COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-350-CV
 
ELIAS WEHBE, GEORGE
WEHBE,                                             APPELLANTS
AND METROPLEX TOWING AND AUTO                                                   
                                                                                                           
                                                      V.
 
PROGRESSIVE COMMERCIAL
AUTO                                             APPELLEE
INSURANCE COMPANY                                                                         
 
                                                   ----------
 
              FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
 
                                                  ------------
 
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                                  ------------
 
On September 5, 2008 and
September 19, 2008, we notified appellants, in accordance with rule of
appellate procedure 42.3(c), that we would dismiss this appeal unless the $175
filing fee was paid.  See Tex. R.
App. P. 42.3(c).  Appellants have not
paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).




Because appellants have
failed to comply with a requirement of the rules of appellate procedure and the
Texas Supreme Court=s order of
August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all
costs of this appeal, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.  
 
DELIVERED:  October 9, 2008  




[1]See Tex.
R. App. P. 47.4.


[2]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).